Case 8:20-cv-02118-PX Document 60-1 Filed 08/21/20 Page 1 of 2




                EXHIBIT 1
         Case 8:20-cv-02118-PX Document 60-1 Filed 08/21/20 Page 2 of 2



From: Office of the Secretary <OfficeoftheSecretary@HQ.DHS.GOV>
Sent: Wednesday, April 10, 2019 4:35 PM
Subject: Farewell Message from Secretary Kirstjen M. Nielsen




April 10, 2019

Farewell Message from Secretary Kirstjen M. Nielsen

As you know, I submitted my resignation to the President earlier this week. Today is my final
day at the Department. For nearly two years, I’ve had the honor to work alongside a talented,
dedicated workforce. You serve with professionalism, respect, and determination in fulfilling
DHS’ important missions. The commitment you make day in and out – securing the land air and
sea domains, preventing terrorism, administrating immigration laws, ensuring disaster resilience,
safeguarding our cybersecurity landscape and infrastructure, and so much more – is awe
inspiring.

Your work is vital to making every American safer, and as I leave you, know that I’ll always
admire what you’ve done to defend our way of life. Customs and Border Protection (CBP)
Commissioner Kevin McAleenan will now lead DHS as your Acting Secretary. Kevin has led
the Department’s largest component for two years and his qualifications and experience will be
instrumental in overseeing the crisis at our nation’s borders. I have full confidence in Kevin’s
ability to carry out the DHS mission of safeguarding the American people, our homeland, and
our values. Please join me in welcoming Kevin as the Acting Secretary.

To each of you I am eternally grateful for your service and could not be prouder to have served
alongside you. Thank you for your devotion and sacrifice. God bless each of you and your
families, and God bless this great country.

Warmest regards,

Kirstjen M. Nielsen
Secretary of Homeland Security

With honor and integrity, we will safeguard the American people, our homeland, and our values.
